      Case 7:20-cv-00016 Document 1 Filed on 01/21/20 in TXSD Page 1 of 16



                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                     MCALLEN DIVISION

SENTRY SELECT INSURANCE           §
COMPANY                           §
                                  §
v.                                §                   CIVIL ACTION NO. 7:20-cv-00016
                                  §
HOME STATE COUNTY MUTUAL          §
COMPANY, SNAP INSURANCE SERVICE, §
LLC, JUAN ANTONIO ORTIZ RAMIREZ, §
AND ZUSUKY ORTIZ AKA ZUZUKI ORTIZ §

                      COMPLAINT FOR DECLARATORY JUDGMENT

        Plaintiff, Sentry Select Insurance Company (“Sentry”), files this Complaint for Declaratory

Judgment, seeking a declaratory judgment that it has no duty to defend or indemnify Juan Antonio

Ortiz Ramirez (hereinafter referred to as “Ramirez”) concerning a lawsuit filed against him by

Zusuky Ortiz a/k/a Zuzuki Ortiz (hereinafter referred to “Ortiz”). In support of this complaint,

Sentry would show the following:

                                                 1.

        Sentry is a citizen of the State of Wisconsin, being an insurance company incorporated in the

State of Wisconsin, and having its principal place of business in the State of Wisconsin.

                                                 2.

        Defendant, Home State County Mutual Insurance Company (hereinafter referred to as “Home

State”), is a domestic insurance company incorporated in the State of Texas and maintaining its

principal office in the State of Texas, who has not appointed any registered agent for service of

process. As such, under Section 804.101(b) of the Texas Insurance Code, Home State may be served

by summons by service on its President, Jennifer Davis Huddleston, at 15443 Knoll Trail, Suite 110,


COMPLAINT FOR DECLARATORY JUDGMENT - Page 1
      Case 7:20-cv-00016 Document 1 Filed on 01/21/20 in TXSD Page 2 of 16



Dallas, Texas, 75248, or by leaving a copy of the summons during normal business hours at Home

State’s home office and/or principal office located at 4315 Lake Shore Drive, Suite J, Waco, Texas

76710.

                                                   3.

         Defendant, Snap Insurance Service, LLC (hereinafter referred to as “Snap”), is a citizen of

the State of Texas, being a limited liability company formed under the laws of the State of Texas,

whose members, John C. McKinney, Michael Daul and Jason Evans, are all domiciled in the State

of Texas. Defendant Snap may be served with summons by service on its registered agent for service

or process, Scott Graham Ball, at 315 Ranch Trail, Rockwall, Texas 75032.

                                                   4.

         Defendant, Juan Antonio Ortiz Ramirez, is a citizen of the State of Texas, being an individual

domiciled in the State of Texas, who may be served with summons at 2804 Milan Drive, Mission,

Texas 78574.

                                                   5.

         Defendant, Zusuky Ortiz a/k/a Zuzuki Ortiz, is a citizen of the State of Texas, being an

individual domiciled in the State of Texas, who may be served with summons at 4712 N. Doofing

Road, Mission, Texas 78574.

                                                   6.

         This is an action for declaratory judgment pursuant to Title 28, United States Code, § 2201

et seq. Sentry seeks a determination of question(s) of actual controversy between the parties as

hereinafter stated. Jurisdiction of this action is based upon Title 28, United States Code § 1332(a),

there being diversity of citizenship between the parties and the amount in controversy exceeds


COMPLAINT FOR DECLARATORY JUDGMENT - Page 2
      Case 7:20-cv-00016 Document 1 Filed on 01/21/20 in TXSD Page 3 of 16



$75,000; exclusive of interest and costs.

                                                  7.

        Venue is properly placed under Title 28, United States Code § 1391.

                                       BACKGROUND FACTS

                                                  8.

        Ortiz had purchased a used Kia Forte 2 door coupe, VIN# KNAFW6A33A5138699, from

Clark Knapp Honda located in Pharr, Texas. The same day Ms. Ortiz drove off with the vehicle, she

returned it, because the air conditioner to the car was not working. Ortiz was given a 2015 Hyundai

Elantra by the dealership to use as a loaner while the Kia Forte she had just purchased from Clark

Knapp Honda was being repaired by Clark Knapp Honda.

                                                  9.

        On or about August 14, 2016 Ortiz was involved in an accident in the Hyundai loaner

vehicle. The accident occurred in the 700 block of South Alton Boulevard, Alton, Hidalgo County,

Texas. The car was being driven at the time by Ortiz’s brother, Ramirez. The accident was a one

car accident where Ramirez lost control of the vehicle, resulting in the vehicle crashing and injuring

Ortiz and a minor at the time, Sky Drem Ortiz, who were passengers in the vehicle at the time.

                                                 10.

        A Personal Auto Liability Policy was issued by Home State to Ortiz insuring the used Kia

automobile (VIN# KNAFW6A33A5138699) which Ortiz purchased from Clark Knapp Honda. This

policy was Policy No. SN11047444-000, and was in effect at the time of the August 14, 2016 auto

accident described above. A true and correct copy of that policy is attached as Exhibit “A” to this

complaint. That policy issued by Home State to Ortiz was administered and underwritten by Snap.


COMPLAINT FOR DECLARATORY JUDGMENT - Page 3
       Case 7:20-cv-00016 Document 1 Filed on 01/21/20 in TXSD Page 4 of 16



The application to the Home State/Snap policy, which is made a part of the Home State/Snap policy,

provides for limits of $30,000 each person, $60,000 each accident, and $25,000 property damage,

which are the minimum auto liability limits required by Texas law.

                                                11.

        As a result of the August 14, 2016 auto accident, Ortiz individually and on behalf of Sky

Drem Ortiz, filed suit against various parties, including Ramirez. That lawsuit is Cause No. C-4004-

16-G, entitled Zusuky Ortiz and Sky Drem Ortiz v. Clark Knapp Motor Company, L.C. d/b/a Clark

Knapp Honda et. al., which is currently pending in the 370th Judicial District Court of Hidalgo

County, Texas (which lawsuit is hereinafter referred to as the “Underlying Lawsuit”). A copy of the

current live pleading filed by the Ortiz plaintiffs in the Underlying Lawsuit are attached as Exhibit

“B”.

                                                12.

        Various allegations of negligence are asserted in the Underlying Lawsuit against Ramirez.

Sentry has filed this declaratory judgment action to seek a declaratory judgment that it has no duty

to defend or indemnify Ramirez concerning the Underlying Lawsuit, for the reasons set forth below.

                       THE SENTRY POLICY - PRIMARY COVERAGE

                                                13.

        The Sentry policy involved in this matter is Policy No. 25-40769-05, which was issued to

Clark Knapp Honda, who is the named insured on that policy. That policy contains primary, excess

and umbrella coverages. The primary auto liability coverage of the Sentry policy provides in

pertinent part as follows:

                D.       COVERED AUTOS LIABILITY COVERAGE


COMPLAINT FOR DECLARATORY JUDGMENT - Page 4
      Case 7:20-cv-00016 Document 1 Filed on 01/21/20 in TXSD Page 5 of 16



                         1.      COVERAGE

                                 We will pay all sums an “insured” legally must pay as
                                 damages, including punitive damages where insurable
                                 by law, because of “bodily injury” or “property
                                 damage” to which this insurance applies, caused by an
                                 “accident” and resulting from the ownership,
                                 maintenance or use of covered “autos”.

                                 ...

                                 We have the right and duty to defend any “insured”
                                 against a “suit” asking for such damages or a “covered
                                 pollution cost or expense”. However, we have no
                                 duty to defend any “insured” against a “suit” seeking
                                 damages for “bodily injury” or “property damage” or
                                 a “covered pollution cost or expense” to which this
                                 insurance does not apply. We may investigate and
                                 settle any claim or “suit” as we consider appropriate.
                                 Our duty to defend or settle ends when the Covered
                                 “Autos” Liability Coverage Limit of Insurance has
                                 been exhausted by payment of judgments or
                                 settlements.

                                                  14.

        Ramirez is not a named insured or additional insured under the Sentry policy. The only way

Ramirez could qualify as an insured under the Sentry policy would be under the “WHO IS AN

INSURED” portion of the policy. The only part of the “WHO IS AN INSURED” provision under

which Ramirez could possibly qualify as an insured would be under subpart (6), which makes anyone

else required by law to be an insured while using a covered “auto” which Sentry’s named insured

(Clark Knapp Honda) owns, hires or borrows, if the use is within the scope of Clark Knapp Honda’s

permission.

                                                  15.

        Ramirez was not given permission by Clark Knapp Honda to drive the Hyundai loaner


COMPLAINT FOR DECLARATORY JUDGMENT - Page 5
      Case 7:20-cv-00016 Document 1 Filed on 01/21/20 in TXSD Page 6 of 16



vehicle provided to Ortiz, so he would not qualify as an insured under the Sentry policy. Therefore,

Sentry would not owe any duty to defend or indemnify Ramirez concerning the Underlying Lawsuit.

Even if Ramirez would constitute a permissive user of that loaner vehicle, he would not be entitled

to coverage under the Sentry policy. The permissive user coverage of the Sentry policy would not

be available to Ramirez, because Ortiz’s personal auto policy with Home State/Snap which was in

effect at the time of the August 14, 2016 accident would prelude the Sentry policy from providing

any coverage to Ramirez.

                               SENTRY STEP DOWN PROVISION

                                                   16.

        The Texas Insurance Code has specific provisions dealing with “Garage Insurance” that are

directly relevant to this case. These provisions are Sections 1952.251 and 1952.252, which provide

as follows:

                § 1952.251.      Definitions

                         In this subchapter:

                         (1)     “Garage customer” means a person or organization
                                 other than:

                                 (A)      the named insured under a garage insurance
                                          policy;

                                 (B)      an employee, director, officer, shareholder,
                                          partner, or agent of the named insured; or

                                 (C)      a resident of the same household as:

                                          (i)    the named insured; or

                                          (ii)   an employee, director, officer,
                                                 shareholder, partner, or agent of the
                                                 named insured.

COMPLAINT FOR DECLARATORY JUDGMENT - Page 6
      Case 7:20-cv-00016 Document 1 Filed on 01/21/20 in TXSD Page 7 of 16



                         (2)     “Garage insurance” means automobile insurance as
                                 defined by Article 5.01 issued to a named insured who
                                 is engaged in the business of selling, servicing, or
                                 repairing motor vehicles as defined by commissioner
                                 rule or order.

                § 1952.252.      Garage Insurance

                         (a)     A garage insurance policy may provide that a garage
                                 customer is not an insured under the policy and that
                                 the coverage under the policy does not apply to a
                                 garage customer except to the extent that any other
                                 insurance coverage that is collectible and available to
                                 the garage customer is not equal to the minimum
                                 financial responsibility limits specified by Chapter
                                 601, Transportation Code.

                         (b)     Notwithstanding any provisions to the contrary in
                                 another insurance policy as to whether the insurance
                                 coverage described by Subsection (a) that is provided
                                 under that policy is primary, excess, or contingent
                                 insurance, or otherwise, the other insurance coverage
                                 is the primary insurance as to the garage customer.

                         (c)     A garage insurance policy containing a provision
                                 described by Subsection (a) may not cover a garage
                                 customer except to the extent permitted by this
                                 section, notwithstanding the terms of the other
                                 insurance policy providing coverage described by
                                 Subsection (a).

                                                   17.

        The Sentry policy complies with Section 1952.252. Section 1952.252 was written to

encompass a garage policy, like the Sentry policy, which provides minimum coverage for a

customer, i.e., permissive users, if the customer does not have insurance in the minimum amount

required by law. A garage policy is required to have such permissive user coverage because Section

601.076 of the Texas Transportation Code requires any owner’s auto insurance policy to have

liability limits in the minimum amount required by law to cover any person using the owner’s auto

COMPLAINT FOR DECLARATORY JUDGMENT - Page 7
      Case 7:20-cv-00016 Document 1 Filed on 01/21/20 in TXSD Page 8 of 16



with express or implied permission. The Sentry policy complies with Section 1952.252 of the Texas

Insurance Code by the following clause contained in the LIMIT OF INSURANCE provision:

                b.       The most we will pay for “Contract Drivers” and anyone
                         required by law to be an “insured” for use of a covered “auto”
                         is that portion of the Limit of Insurance for covered “Autos”
                         Liability Coverage that is needed to comply with the
                         minimum limits provision of the law in the jurisdiction where
                         the “accident” took place. When there is other insurance
                         applicable to the “accident”, we will only pay the amount
                         needed to comply with these minimum limits after the other
                         insurance is exhausted.

                                                  18.

        The LIMIT OF INSURANCE provision of the Sentry policy quoted above is one commonly

found in garage liability policies. This provision is commonly referred to as a “step-down”

provision, and which has been uniformly enforced by courts. The Sentry LIMIT OF INSURANCE

provision would be enforced under Texas law. The Sentry policy accomplishes the very thing

allowed by Section 1952.252, which is that permissive users of garage vehicles are guaranteed only

the minimum auto liability limits, and only to the extent the permissive user does have sufficient

insurance on his own to meet the minimum liability limits required by law. Section 1952.252 gets

to this position by allowing garage customers to be excluded from being insureds under the policy,

unless other available insurance to the permissive user is “not equal to the minimum financial

responsibility limits” set by Texas law. The Sentry policy does the same thing, as for permissive

users, it will only pay the amount needed to comply with the minimum liability limits after the other

insurance is exhausted. Thus, the Sentry policy tracks the language of Section 1952.252(a).

                                                  19.

        Section 1952.252 shows that the Texas legislature intended for a driver’s liability policy to


COMPLAINT FOR DECLARATORY JUDGMENT - Page 8
      Case 7:20-cv-00016 Document 1 Filed on 01/21/20 in TXSD Page 9 of 16



provide coverage on vehicles rented or borrowed from garage operators. The legislature plainly

intended for a garage policy to only provide excess coverage up to the statutory minimum, if

necessary, as Section 1952.252 states that the driver’s policy (i.e., the “other insurance”) is to be

primary and that the garage policy “may not cover a garage customer except to the extent permitted

by this section,” meaning that the garage policy cannot provide more than may be necessary to meet

the statutory minimum of coverage.

                                                20.

        Under Insurance Code Section 1951.251, Ramirez would constitute a garage customer for

purposes of that statute, since he is a person who is not the named insured under the Sentry policy,

or an employee, director, officer, shareholder, partner, or agent of the named insured, or a resident

of the same household as the named insured or an employee, director, officer, shareholder, partner,

or agent of the named insured. The Sentry policy would constitute “garage insurance”, as it is

automobile insurance as defined by Insurance Code Article 5.01 issued to a named insured (Clark

Knapp Honda) who is engaged in the business of selling, servicing, or repairing motor vehicles. As

such, Sentry would owe no coverage to Ramirez, because of the auto liability policy Ortiz had with

Home State/Snap, which policy was in effect at the time of the August 14, 2016 auto accident

involved in the Underlying Lawsuit.

                                   HOME STATE/SNAP POLICY

                                                21.

        The Personal Auto Liability Policy (No. SN11047444-000) issued by Home State/Snap to

Ortiz insuring the Kia auto (VIN# KNAFW6A33A5138699) purchased by Ortiz from Clark Knapp

Honda was in effect at the time of the August 14, 2016 auto accident involved in the Underlying


COMPLAINT FOR DECLARATORY JUDGMENT - Page 9
     Case 7:20-cv-00016 Document 1 Filed on 01/21/20 in TXSD Page 10 of 16



Lawsuit. That policy has liability limits of $30,000 each person, $60,000 each accident, and $25,000

property damage, which are the minimum liability limits required by Texas law.

                                                 22.

        The Home State/Snap policy provides liability coverage for any “covered person” legally

responsible for bodily injury or property damage because of an auto accident. The term “covered

person” in the Home State/Snap policy means: (1) the named insured or any “family member” for

the ownership, maintenance or use of any auto or trailer; or (2) any person using “your covered

auto”, which is the named insured’s auto listed in the declarations.

                                                 23.

        A “family member” is defined in the Home State/Snap policy as a person who is a resident

of the named insured’s household and is related to the named insured by blood, marriage or adoption.

Ramirez is Ortiz’s brother, such that if he was a resident of Ortiz’s household at the time of the

accident, he would constitute a family member and be covered for the use of any auto. Even if

Ramirez was not a resident of Ortiz’s household at the time of the accident, he would still constitute

a “covered person” under the Home State/Snap policy, as the loaner vehicle which he was driving

at the time of the accident would constitute a “your covered auto” under the Home State/Snap policy.

                                                 24.

        The Home State/Snap policy defines “your covered auto” as including any auto or trailer

which the named insured does not own while used as a temporary substitute for any other vehicle

described in the definition of “your covered auto” which is out of normal use because of its: (1)

breakdown; (2) repair; (3) servicing; (4) loss; or (5) destruction. Here, the loaner vehicle would

constitute a temporary substitute for Ortiz’s Kia vehicle, which is shown in the Declarations of the


COMPLAINT FOR DECLARATORY JUDGMENT - Page 10
     Case 7:20-cv-00016 Document 1 Filed on 01/21/20 in TXSD Page 11 of 16



Home State/Snap policy. Since Ortiz’s vehicle insured under her Home State/Snap policy was out

of normal use because of its breakdown and/or repair, the loaner vehicle provided by Clark Knapp

Honda would constitute “your covered auto” under the Home State/Snap policy. This would mean

that regardless of whether Ramirez would qualify as a “family member” under the Home State/Snap

auto policy, he would still constitute any person using “your covered auto” under the Home

State/Snap policy at the time of the accident, so that Ramirez would constitute a “covered person”

under the Home State/Snap policy.

                                                25.

        Although the Home State/Snap policy does contain an excluded driver endorsement. This

endorsement excludes Katherine Lou Elefano, Antonto Principe Elefano, and Jesus Chavarria from

coverage. Such endorsement does not exclude Ramirez from coverage, nor is there any other

endorsement in the Home State/Snap policy that makes Ramirez an excluded driver. Ramirez would

therefore constitute a “covered person” under the auto liability coverage of the Home State policy.

                                                26.

        Although the Home State/Snap policy does contain a family member exclusion to the liability

coverage, such exclusion only applies to liability that is above the minimum limits of liability

coverage required by Texas law set forth in Texas Transportation Code Section 601.072. The reason

the exclusion is worded this way is because of Liberty Mut. Fire Ins. Co. v. Sanford, 879 S.W.2d 9

(Tex. 1994), where the Texas Supreme Court held a family member exclusion is invalid only to the

extent it removes the mandated minimum liability limits of auto liability coverage required in Texas

under the Texas Motor Vehicle Safety-Responsibility Act. The family member exclusion of the

Home State/Snap policy complies with Sanford, as it only excludes liability above the minimum


COMPLAINT FOR DECLARATORY JUDGMENT - Page 11
     Case 7:20-cv-00016 Document 1 Filed on 01/21/20 in TXSD Page 12 of 16



amounts required by Texas law. Thus, Ramirez would be an insured under the Home State/Snap

liability policy, and would be an insured for bodily injury damages to Ortiz and Sky Ortiz up to the

minimum limits of coverage required by Texas law. As the Home State/Snap policy was in effect

at the time of the accident involved in this matter, Ramirez was insured up to the minimum limits

of auto liability coverage required by Texas law under the Home State/Snap policy, so that no

coverage would be provided by the Sentry policy to Ramirez because of the step down provision

contained in the Sentry policy.

                          SENTRY EXCESS/UMBRELLA COVERAGE

                                                27.

        The Sentry policy involved in this lawsuit also contains excess/umbrella coverage. Neither

of those coverages would create a duty to defend or indemnify on Sentry’s part to Ramirez as

concerns the Underlying Lawsuit. The excess coverage only applies to an “occurrence” to which the

“underlying insurance” applies. For all the reasons set forth above, the primary auto liability

coverage of the Sentry policy would not apply because of the step down provision in the Sentry

policy and the existence of the Home State/Snap policy which was in effect at the time of the auto

accident involved in the Underlying Lawsuit. Since the primary auto liability coverage of the Sentry

policy does not apply to Ramirez, neither would the excess coverage.

                                                28.

        No coverage would be provided to Ramirez under the excess coverage for the additional

reason that he would not be an insured under the excess coverage. For liability arising out of the

ownership, maintenance or use of an “auto”, an insured for purposes of the excess coverage is only

the Named Insured shown in the Declarations or a person scheduled in the Declarations as a


COMPLAINT FOR DECLARATORY JUDGMENT - Page 12
     Case 7:20-cv-00016 Document 1 Filed on 01/21/20 in TXSD Page 13 of 16



Designated Insured. Ramirez is neither the Named Insured on the Sentry policy, or a Designated

Insured. Since Ramirez would not be an insured under the excess coverage as concerns the

Underlying Lawsuit, Sentry would not owe any duty under the excess coverage to defend or

indemnify Ramirez concerning the Underlying Lawsuit.

                                                 29.

        The excess coverage of the Sentry policy excludes the following:

                1.       No Underlying Insurance

                         “Bodily injury”, “property damage”, and “personal and
                         advertising injury” or “error or omission” to which
                         “underlying insurance” does not apply for any reason other
                         than the exhaustion of the “underlying insurance” limits of
                         liability.

The “underlying insurance” is the Sentry primary policy pled above. As no coverage exists under

that policy as to Ramirez for the reasons set forth above, this exclusion would apply, so that Sentry

would not owe any duty under the excess coverage to defend or indemnify Ramirez concerning the

Underlying Lawsuit.

                                                 30.

        Sentry would not owe a duty under the umbrella coverage to defend or indemnify Ramirez

concerning the Underlying Lawsuit. This is because as concerns liability arising out of the

ownership, maintenance or use of an “auto”, the umbrella coverage only applies to a Named Insured

shown in the Declarations of the Sentry policy. Ramirez is not a Named Insured under the Sentry

policy, so no coverage would be provided to him under the umbrella coverage as concerns the

Underlying Lawsuit. Therefore, Sentry would have no duty under the umbrella coverage to defend

or indemnify Ramirez concerning the Underlying Lawsuit.


COMPLAINT FOR DECLARATORY JUDGMENT - Page 13
     Case 7:20-cv-00016 Document 1 Filed on 01/21/20 in TXSD Page 14 of 16



                         APPLICABILITY OF EXTRINSIC EVIDENCE

                                                  31.

          Sentry would show that extrinsic evidence would be available to show no duty to defend is

owed by it to Ramirez, as evidence concerning the Home State/Snap policy, Ortiz’s vehicle being

repaired at the time of the auto accident involved in the Underlying Lawsuit, and Clark Knapp Honda

being in the business of selling and servicing automobiles, would not contradict or conflict with the

allegations asserted in the Underlying Lawsuit, and such evidence would go solely to the coverage

issues pled above. Therefore, under the extrinsic evidence exception adopted by the Fifth Circuit,

extrinsic evidence can be considered in determining whether Sentry owes any duty to defend

Ramirez concerning the Underlying Lawsuit. Further, extrinsic evidence may be considered under

the terms of the primary, excess and umbrella coverages of the Sentry policy, which contracts out

of the eight corners rule and allows extrinsic evidence to be considered in determining the duty to

defend.

                               DECLARATORY RELIEF SOUGHT

                                                  32.

          Sentry seeks declaratory judgment that it has no duty under the primary, excess or umbrella

coverages of its Policy No. 25-40769-05 to defend Ramirez concerning the Underlying Lawsuit, or

to indemnify him for any judgment or settlement reached in the Underlying Lawsuit. The same

reasons pled above showing Ramirez would not be owed a defense by Sentry would likewise

preclude any duty to indemnify on Sentry’s part. Under Texas law, where the same reasons showing

that an insurer owes no duty to defend show the insurer has no duty to indemnify, as is the case here,

the duty to indemnify is ripe for adjudication. Accordingly, a declaratory judgment that Sentry does


COMPLAINT FOR DECLARATORY JUDGMENT - Page 14
     Case 7:20-cv-00016 Document 1 Filed on 01/21/20 in TXSD Page 15 of 16



not have a duty under Sentry Policy No. 25-40769-05 to indemnify Ramirez concerning the

Underlying Lawsuit is ripe for adjudication and declaratory judgment finding no duty to indemnify

should be entered in Sentry’s favor.

                                                 33.

        There exists an actual controversy between Plaintiff and Defendants within the jurisdiction

of this Court involving the rights and liabilities under an insurance policy. This controversy may be

determined by judgment of this Court, without other suit. As Ortiz is the party suing Ramirez, and

as Home State and/or Snap provides the auto liability coverage to Ramirez, all of those parties would

have a stake in this litigation, and would therefore be proper parties to this action, under Texas law

and the Federal Declaratory Judgment Act.

        WHEREFORE, Plaintiff, Sentry Select Insurance Company, prays:

        A.      This Court determine and adjudicate the liabilities of the parties herein with respect

                to the policies of insurance described in this complaint;

        B.      This Court find and declare that Sentry has no duty under its Policy No. 25-40769-05

                to defend or indemnify Juan Antonio Ortiz Ramirez concerning the lawsuit filed

                against him, which lawsuit is Cause No. C-4004-16-G, entitled Zusuky Ortiz and Sky

                Drem Ortiz v. Clark Knapp Motor Company, L.C. d/b/a Clark Knapp Honda et. al.,

                which is currently pending in the 370th Judicial District Court of Hidalgo County,

                Texas;

        C.      That Sentry be awarded its costs of court; and

        D.      That Sentry be awarded such other and further relief to which it may be entitled, at

                law or at equity.


COMPLAINT FOR DECLARATORY JUDGMENT - Page 15
     Case 7:20-cv-00016 Document 1 Filed on 01/21/20 in TXSD Page 16 of 16



                                               Respectfully submitted,



                                               S/Russell J. Bowman
                                               Russell J. Bowman, Attorney in Charge
                                               Texas Bar No. 02751550
                                               Southern District No. 20283
                                               800 West Airport Freeway, Suite 860
                                               Irving, Texas 75062
                                               (214) 922-0220
                                               (214) 922-0225 (FAX)
                                               ATTORNEY FOR PLAINTIFF




COMPLAINT FOR DECLARATORY JUDGMENT - Page 16
